Cassoday, J.
As indicated in the foregoing statement, the complaint is not as definite and certain as it might have been. Certainly, it .should not be regarded as a model. Had the trial court ordered it to be made more definite and certain, we probably would not have disturbed such order. Nevertheless, as will be observed from said statement, it does allege the manner in which the deceased was exposed to the danger, the place where he was directed to work, the defect of certain appliances, and the absence of others. In view of two apparent considerations we must hold that there was no abuse of discretion in making the order. One of these considerations is that from the nature of things the plaintiff could know nothing as to the circumstances attending the death of her husband, except information derived from the defendant’s employeés; and the other is that the defendant, by its agents and employees, was necessarily present at the time, and witnessed the accident. These facts call for a liberal construction of the complaint. Schneider v. Wis. Cent. Co. 81 Wis. 356; Burnham v. Milwaukee, 69 Wis. 379.
By the Court. — ■ The order of the circuit court is affirmed.